Citation Nr: 0825372	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  03-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lumbar spine fusion.

4.  Entitlement to an effective date earlier than February 
12, 2004 for the grant of a total disability rating based 
upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Thomas Brown, Attorney



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board notes that the veteran failed to report to a Board 
hearing scheduled in April 2007.  The Board will proceed as 
if the hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(d).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing an SOC that explains the basis for the 
decision to the veteran; and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his or her argument in a 
timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203.  See also 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to 
resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).

The veteran filed claims of service connection for right knee 
disability, hearing loss and lumbar spine fusion in June 
2002.  The claims were denied in a March 2003 rating 
decision, to include a determination by the RO that the new 
and material standard applied to the lumbar spine disability 
claim.  The veteran filed a timely NOD with these 
determinations in later that month.  Following the issuance 
of an SOC, the veteran perfected an appeal with the timely 
filing of a substantive appeal in August 2003.  The claims 
were last addressed in a Supplemental SOC (SSOC) in December 
2004.

A review of the record fails to disclose that the veteran has 
withdrawn the claims addressed in the December 2004 SSOC.  As 
such, the claims must be deemed as currently on appeal.  

In light of the fact that the veteran is receiving a TDIU, he 
may wish to withdraw these claims. 

In a written statement received in May 2008, the veteran 
waived RO consideration of evidence added to the record since 
the December 2004 SSOC. 

In a decision dated January 2006, the RO terminated the 
veteran's housebound benefits effective December 1, 2005.  
The veteran was provided notice of this decision, and his 
appellate rights, in a January 2006 letter.  In a statement 
received in May 2007, the veteran indicated an intent to 
appeal this determination.  Facially, it does not appear that 
this document meets the time requirements for filing a timely 
NOD.  See 38 C.F.R. § 20.302(a) (a claimant must file an NOD 
with a determination by the agency of original jurisdiction 
(AOJ) within one year from the date the AOJ mails notice of 
the determination; otherwise, that determination become 
final).  As a timely NOD does not appeal to have been filed, 
the Board finds that the proper course of action is to refer 
this issue to the RO for appropriate action.  Cf. Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999) (Board required to 
remand, rather than refer, a claim to the RO for issuance of 
an SOC where all the requirements for an NOD were met).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action on their part is 
required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes the responsibility to obtain and consider any 
relevant records from the Social Security Administration 
(SSA).  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).

In this case, review of the claims folder reveals that the 
veteran has received disability benefits from the SSA since 
1994.  The RO has not attempted to secure records associated 
with this disability claim.

The veteran filed an informal claim for TDIU on July 31, 
2003, by requesting "100% service connected benefits."  See 
generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  
He has a combined 60 percent service connected rating 
effective June 10, 2002, based upon residuals of left common 
peroneal nerve injury, left knee degenerative joint disease 
associated with residuals of left common peroneal nerve 
injury, left knee subluxation associated with residuals of 
left common peroneal nerve injury, organic brain syndrome due 
to trauma, scars of the left eye brow and eyelid, and left 
eye vertical diplopia.  

The veteran has been awarded TDIU effective February 12, 
2004, which corresponds to the effective date of award of a 
grant of service connection for post-traumatic stress 
disorder (PTSD) and the assignment of a 70 percent rating.  
The RO determined that, prior to February 12, 2004, the 
criteria for TDIU had not been met.

As the potential exists under 38 C.F.R. § 4.16(b) that 
referral for a TDIU award is possible prior to February 12, 
2004, the Board finds that the potential relevance of the SSA 
records cannot be discounted.  As such, the Board finds that 
a further duty to assist attaches in obtaining the medical 
and legal documents associated with the veteran's application 
for SSA disability benefits.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records 
of treatment at the Albuquerque, New 
Mexico VA Medical Center since November 
2006.

2.  Request from the Social Security 
Administration documents related to the 
veteran's disability claim, which appears 
to have been awarded in 1994, including 
all disability determinations and 
associated medical records.  Associate 
with the claims folder all documentation 
related to the request and any response 
received.

3.  When the development requested has 
been completed, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal is not granted, the veteran and his 
representative should be furnished an SSOC 
and afforded the applicable period of time 
to respond.  With respect to the claims 
involving the right knee, hearing loss and 
the lumbar spine, the SSOC should include 
review of all evidence received since the 
last SSOC issued in December 2004.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

